Citation Nr: 1614517	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1940 to June 1944.  He died in February 2009.  The Appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

When the Veteran died in February 2009, he was service-connected for duodenal ulcer with anemia, status post partial gastrectomy, and cholecystitis that was, at least, a contributory cause of the multisystem failure that was one of the immediate causes of his death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to Appellant, no additional notice or development is required.

The Appellant is seeking benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, asserting in her September 2010 notice of disagreement that the Veteran's service-connected disabilities were contributory to the Veteran's death.  She also contends, as expressed in a March 2016 statement by her representative, that the Veteran's service-connected conditions led to his poor health and hastened his demise.  

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2015). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), (b) and (d). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records reflect that a June 24, 1944, clinical record notes the Veteran was diagnosed with a duodenum ulcer, chronic, and cholecystitis, chronic.  A June 27, 1944, final summary record notes the Veteran was free of any gastrointestinal complaints prior to and subsequent to the first three years of enlistment, despite the fact that he served at Pearl Harbor on December 7, 1941.  About March 1943, he began to have episodes of severe pain in the right hypochondrium about two hours after eating.  A gallbladder x-ray was taken and declared negative.  After hospitalization, he was put on a bland diet and obtained some relief.  He remained asymptomatic until February 1944, when identical symptoms plus severe vomiting developed.  He was put on a diet and became almost asymptomatic until June 3, 1944, when he was admitted to Barnes General Hospital.  X-ray confirmed duodenal ulcer and gallbladder pathology.  He was recommending to the certificate of disability for discharge (CDD) Board.  A July 1944 CDD report notes the Veteran was recommended for discharge due to a duodenum ulcer, chronic.  

The Veteran died in February 2009.  He was service-connected for duodenal ulcer with anemia, status post partial gastrectomy, rated as 40 percent disabling, and cholecystitis (noncompensable) at the time of his death.  His death certificate shows the cause of death was pneumonia and multisystem failure.  Other significant conditions contributing to his death were renal failure, atrial fibrillation, and chronic myelogenous leukemia. 

The Appellant submitted a March 2009 statement from Dr. K.H. that notes the Veteran was under his care for several gastrointestinal related conditions, the most notable in 2005 when he was found to have pancreatic and bilary ductal dilation with imagining suggesting a pancreatic head mass.  The Veteran had undergone a Whipple procedure.  Post-operatively, he continued to experience symptoms of wight loss, nausea, and vomiting with a slow recovery from surgery.  Dr. K.H. further notes the Veteran's major problem in 2008 was diarrhea that was "likely related to pancreatic insufficiency."  

An April 2009 statement from Dr. D.W.W. notes he was the Veteran's primary care physician for many years prior to his death.  He had a long ongoing battle with multiple gastrointestinal problems as well as significant history of cancer, specifically being treated for chronic myeloid leukemia.  "His gastrointestinal problems date back to his service in the army at Pearl Harbor where was hospitalized at the VA Hospital."  The Veteran had multiple surgeries including an intestinal bypass in 1965 as well as a Whipple procedure in 2002 for pancreatic tumors.  He had ongoing and chronic intestinal difficulties, including pain and diarrhea.  Additionally, the Veteran always felt malnourished due to his inability to absorb much of his food and was chronically cachectic.  He had B12 deficiency and was on chronic B12 shots for secondary anemia.  

In March 2011, the Appellant submitted another statement from Dr. D.W.W. that  recited the same facts as his April 2009 statement as well as noting that the Veteran's "ongoing abdominal symptoms due to conditions noted above were directly related to his death.  He had worsening pain in abdomen thus not being able to eat for four days prior to his death." 

The RO obtained a medical opinion in October 2015.  The examiner reviewed the Veteran's claims file and opined that the Veteran's service-connected conditions were neither a primary or contributory cause to the Veteran's death.  The examiner explained that the Veteran died from pneumonia, complicated by multisystem failure.  This was a common cause of death in people with the Veteran's medical issues, which included chronic obstructive pulmonary disease (COPD) and atrial fibrillation.  These conditions put the Veteran at high risk for developing pneumonia.  The Veteran also had chronic myelogenous leukemia, making him unable to ultimately deal with the infection.  The examiner further explained that the Veteran was service connected for a gastric ulcer with anemia and found:

The statements from his physcicians misleadingly states that he had various other related GI conditions related to his military service, something that is not accurate.  His other conditions were related to a Whipple procedure he underwent for a tumor at the head of the pancreas with resulting absorption issues.  This is a totally unrelated condition for which the veteran was not service connected.  His anemia was stable and asymptomatic.  

After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the evidence is in relative equipoise as to the issue on appeal.  



The Board finds no reason to disregard the positive nexus opinions from Dr. D.W.W.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); See also Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board acknowledges that the October 2015 VA examiner opined that the Veteran's service-connected conditions were neither a primary or contributory cause to the Veteran's death,  and the reasoning behind it. However, the Veteran's death certificate shows one of the causes of death was multisystem failure; the gastrointestinal system is a major organ system, and the Board finds Dr. D.W.W.'s opinion goes with the multisystem failure findings.  Specifically, that the Veteran's ongoing abdominal symptoms, which date back to service, were directly related to his death.  Indeed, the Veteran's 40 percent rating for the service-connected abdominal disability under Diagnostic Codes 7305 and 7308 contemplate significant impairment of health, including anemia and weight loss.  And the VA October 2015 examiner's comment on anemia being stable appears to conflict with other evidence of record to the contrary.  Thus, the Board finds the evidence is in equipoise and affording the Veteran reasonable doubt the Board finds the Veteran's service-connected duodenal ulcer with anemia, status post partial gastrectomy, was a  contributory to the cause of the Veteran's death.  

The preponderance of the evidence is in favor of the Appellant's claim; consequently application of the benefit of the doubt doctrine is unnecessary.  Appellant's claim of entitlement to service connection for the Veteran's cause of death is granted.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.102, 3.312.




ORDER

 Entitlement to service connection for the Veteran's cause of death is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


